DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 12/16/2021.	
3.	Claims 13-22 are pending. Claims 13-22 are under examination on the merits. Claim 20 is amended. Claims 1-12 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 13-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 13-16, 18, 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bazylenko et al. (US Pub. No. 2003/0007763 A1, hereinafter “Bazylenko”) in view of Ramirez et al. (Optical properties of vacancies in thermochemically reduced Mg-doped sapphire single crystals, J. Appl. Phys. 101, 123520, 2007, hereinafter “Ramirez”).  
	
Regarding claim 20: Bazylenko teaches a sapphire coating formed by a composition (Page 3, [0040]), the composition comprising sapphire such as aluminum oxide being deposited as a sapphire thin film on to a silicon substrate, and a doping element being a unique identifier of said sapphire coating for doping said sapphire thin film to form a doped sapphire thin film, 
	However, Ramirez teaches Mg-doped Al-2O3 (123520-1, Abstract, lines 1-4)  with benefit of providing oxygen vacancies control the degradation process in damaged ionic crystals and 
a play a crucial role in the performance of solid state fuel cells. Fundamental parameters such as thermal stability and diffusion rates of oxygen vacancies are of great importance in controlling the aggregation of vacancies (Page 123520-1, left Col., Introduction, lines 1-8), and further to form a doped sapphire thin film on a substrate, it is desirable to find ways to increase the deposition rate since metal oxides with a high heat of formation such as alumina or titanium dioxide have very low deposition rates.  
	In an analogous art of sapphire thin film coated substrate by sputtering deposition process, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the doping element by Bazylenko, so as to include Mg as a doping element being a unique identifier as taught by Ramirez, and would have been motivated to do so with reasonable expectation that this would result in providing oxygen vacancies control the degradation process in damaged ionic crystals and a play a crucial role in the performance of solid state fuel cells. Fundamental parameters such as thermal stability and diffusion rates of oxygen vacancies are of great importance in controlling the aggregation of vacancies as suggested by Ramirez (Page 123520-1, left Col., 

	Regarding claim 21: Bazylenko teaches the sapphire coating (Page 3, [0040]), wherein said effective duration of time is no less than 30 minutes and no more than 10 hours (Page 5, [0059]). 

	Regarding claim 22: Bazylenko teaches the sapphire coating (Page 3, [0040]), wherein the annealing temperature is approximately between 700 °C (Page 5, [0059]). Bazylenko does not expressly teach the sapphire-coated substrate has a surface hardness of approximately 6-7 Mohs when the annealing temperature is approximately between 500 °C and 850 °C
However, since Bazylenko in view of Ramirez teaches substantially identical the sapphire coating formed by a composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. a surface hardness, would be expected to be the same as claimed (i.e., the sapphire-coated substrate has a surface hardness of approximately 6-7 Mohs). If there is any difference between the product of Bazylenko in view of Ramirez and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 13: Bazylenko teaches the sapphire coating (Page 3, [0040]), wherein the weight ratio of said sapphire:doping element is 1:1-3 (Page 1, [0009]-[0010]).

	Regarding claim 14: Bazylenko teaches the sapphire coating (Page 3, [0040]), wherein said substrate is silicon (Page 5, [0059], Example). 

	Regarding claim 15: Bazylenko teaches the sapphire coating (Page 3, [0040]), wherein said silicone substrate comprises at least one material with a Mohs value (i.e., 6-7 Mohs value) less than that of said sapphire such as aluminum oxide (i.e., 9 Mohs value).  

Regarding claim 16: Bazylenko teaches the sapphire coating (Page 3, [0040]), wherein said substrate is in a thickness (i.e., 15 µm) of one or more orders of magnitude greater than a thickness of said doped sapphire thin film (i.e., 0.7 µm) (Page 5, [0058], Example). 

	Regarding claim 18: Bazylenko teaches the sapphire coating (Page 3, [0040]), wherein the thickness of said doped sapphire thin film is between 10 nm and 1000 nm (i.e., 0.7 µm= 700 nm) (Page 5, [0058], Example).

8.	Claims 17, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bazylenko et al. (US Pub. No. 2003/0007763 A1, hereinafter “Bazylenko”) in view of Ramirez et al. (Optical properties of vacancies in thermochemically reduced Mg-doped sapphire single crystals, J. Appl. Phys. 101, 123520, 2007, hereinafter “Ramirez”) as applied to claim 20 above, and further in view of Hoffmann et al. (US Pub. No. 2016/0045934 A1, hereinafter “Hoffmann”).

Regarding claims 17, 19: The disclosure of Bazylenko in view of Ramirez is adequately set forth in paragraph 7 above and is incorporated herein by reference. Bazylenko teaches the 
	However, Hoffmann a method of processing a coating on a flexible substrate (Page 1, [0006]), wherein the coating can be achieved by thermal evaporation, an electron beam evaporation, a sputtering process, CVD processes, plasma enhanced processes, or combinations thereof (Page 3, [0031]), wherein the flexible substrate has a thickness below 50 µm (Page 3, [0029]), and the flexible substrate may be coated with an aluminum layer with a thickness ranging from about 10 nm to 100 nm or with an aluminum oxide (AlOx) or aluminum nitride layer with a thickness ranging from about 8 nm to 450 nm (Page 3, [0032]) with benefit of providing methods for the pre-treatment of flexible substrates before coating to improve the barrier properties of the coated substrate (Page 1, [0001]). 
In an analogous art of sapphire thin film coated substrate by sputtering deposition process, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the thickness of said doped sapphire, and substrate by Bazylenko, so as to include the thickness of said sapphire thin film is about 1/1000 of the thickness of said substrate, wherein the thickness of said doped sapphire thin film is between 10 nm and 100 nm as taught by Hoffmann, and would have been motivated to do so with reasonable expectation that this would result in providing methods for the pre-treatment of flexible substrates before coating to improve the barrier properties of the coated substrate as suggested by Hoffmann (Page 1, [0001]). 
Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since producing . 

Response to Arguments
9.	Applicant’s arguments with respect to claims 13-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 








/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/07/2022